 

Camber Energy, Inc. 8-K [cei-8k_070319.htm]

 

Exhibit 10.3

 

FUNDING AND LOAN AGREEMENT

 

THIS FUNDING AND LOAN AGREEMENT (this “Agreement”) is made and entered into as
of July 8, 2019, by and among Camber Energy, Inc., a Nevada corporation
(“Parent”), Lineal Star Holdings, LLC, a Delaware limited liability company
(“LSH”), and the Parent preferred stockholders set forth on the signature page
hereto (the “Preferred Holders” and, together with LSH and the Parent, sometimes
referred to individually as a “Party” and collectively as the “Parties”).

 

RECITALS

 

WHEREAS, the Parties are parties to that certain Agreement and Plan of Merger,
dated as of even date herewith (the “Merger Agreement”) (capitalized terms used
herein and not otherwise defined herein shall have the meanings ascribed to them
in the Merger Agreement);

 

WHEREAS, immediately following the Closing, the Parent shall deposit or cause to
be deposited into a newly opened and dedicated bank account maintained by the
Parent (the Account, defined and discussed below), an amount equal to $4,000,000
(the “Deposit”), to be held and distributed by the Parent on the terms set forth
herein; and

 

WHEREAS, the Parties wish to specify their respective rights and obligations
with respect to the Account Funds.

 

NOW THEREFORE, in consideration of the foregoing and the covenants and
agreements hereinafter set forth and for other good and valuable consideration,
the receipt and sufficiency of which are hereby acknowledged, the Parties agree
as follows:

 

1.            Account Funds.

 

(a)           Within seven (7) days after the Closing, the Parent shall open a
dedicated bank account (at a bank mutually agreed to between the Parent and a
Majority Interest of the Series E Preferred Stock, provided that the Parties
confirm and acknowledge that Veritex Community Bank is a “mutually agreed to”
bank) which shall be separate from the Parent’s standard operating bank account
(the “Account”). An officer designated by the Parent and one person designated
by the Series E Preferred Stock holders (which person shall initially be Tim
Connolly) (the “Preferred Authorized Representative”), shall have to approve all
disbursements, payments and draws on the Account. The Preferred Authorized
Representative may be removed or replaced from time to time with the written
consent of a Majority Interest of the Series E Preferred Stock and the holder of
the Series F Preferred Stock.

 

(b)           Immediately thereafter, the Parent shall deposit the Deposit in
immediately available funds into the Account. The Parent shall hold the Deposit,
together with all products and proceeds thereof, including all interest, gains
and other income earned with respect thereto (collectively, the “Earnings” and
together with the Deposit but less any disbursements, the “Account Funds”) in
the Account, in accordance with the terms and subject to the conditions of this
Agreement.

 



 

 

 

(c)           All Earnings, to the extent applicable, shall be retained by the
Parent and reinvested in the Account Funds, shall become part of the Account
Funds, and shall be disbursed in accordance with the terms and subject to the
conditions of this Agreement.

 

2.            Disposition and Termination of the Account Funds.

 

The Parent and LSH shall act in accordance with, and the Parent shall hold and
release the applicable portions of the Account Funds as provided in, this
Section 2 as follows:

 

(a)           Release Approval and Final Determination. Upon receipt of a
Release Approval, or a Final Determination, as applicable, with respect to all
or a portion of the Account Funds, the Parent shall promptly, but in any event
within two (2) Business Days after the receipt of a Release Approval or Final
Determination, disburse all or part of the Account Funds in accordance with such
Release Approval or Final Determination.

 

(b)           Method of Payment. All payments of any part of the Account Funds
shall be made by wire transfer of immediately available funds as set forth in
the Release Approval or Final Determination, as applicable.

 

(c)           Certain Definitions.

 

(i)             “Final Determination” means a final, non-appealable order of any
court or arbitrator of competent jurisdiction which may be issued, together with
(A) a certification of the prevailing Party to the effect that such order is
final and non-appealable and from a court or arbitrator of competent
jurisdiction having proper authority and (B) the written payment instructions of
the prevailing Party to effectuate such order.

 

(ii)            “Release Approval” means the written agreement executed by (a) a
Majority Interest of the Series E Preferred Stock and the holder of the Series F
Preferred Stock; and (b) the Parent, setting forth the disbursement of all or a
portion of the Account Funds, as applicable, for Acquisitions. The Release
Approval shall also set forth the structure of the Acquisition, including the
ownership breakdown of any acquired entity, business or assets, between LSH and
Parent (each an “Acquisition Structure”). For the sake of clarity, all of the
terms of the Acquisitions and each Acquisition Structure shall be approved by
(i) a Majority Interest of the Series E Preferred Stock and the holder of the
Series F Preferred Stock; and (ii) the Parent.

 

(d)           “Acquisitions” means acquisitions of assets and/or securities of
complementary businesses of LSH.

 

3.            Loan. Within two (2) days after the Closing, the Parent shall wire
$1,050,000 in immediately available funds to LSH’s account at Veritex Community
Bank (the “Loan”). The Loan shall be documented by a promissory note (signed by
LSH as borrower and the Parent as lender) in the form of Exhibit A hereto, which
shall accrue interest, compounded monthly, at 10% per annum, beginning upon the
date that the Holder no longer owns at least 50% of the voting securities of the
Company, and which note (and the amounts owed thereunder) shall either be (a)
forgiven on the date that Parent Shareholder Approval is received; or (b) be
payable in full together with accrued interest thereon, two (2) years from the
date that Parent no longer owns at least 50% of LSH’s voting securities due to
redemptions of Series E Preferred Stock and Series F Preferred Stock, by the
holders thereof.

 



Funding and Loan Agreement

Page 2 of 7

 

 

4.             Notices. All notices, requests, demands, and other communications
to be given or delivered under or by reason of the provisions of this Agreement
shall be in writing and shall be deemed to have been given when (a) delivered by
hand, (b) one (1) Business Day after being sent by a nationally recognized
overnight courier service (costs prepaid), (c) sent by facsimile or email with
confirmation of transmission by the transmitting equipment, or (d) received by
the addressee, if sent by certified mail, postage prepaid and return receipt
requested. If notice is given to a Party, it shall be given at the address for
such party set forth below. It shall be the responsibility of the Parties to
notify the other Parties in writing of any name or address changes.

 

If to the Parent to:

 

Camber Energy, Inc.

Attn:    Louis G. Schott; Robert Schleizer

1415 Louisiana, Suite 3500

Houston, Texas 77002

Email: louisgschott@gmail.com and bschleizer@camber.energy

 

With a copy, which shall not constitute notice to:

 

Dickinson Wright PLLC

Attn: Joel D. Mayersohn 

350 East Las Olas Blvd.

Suite 1750

Fort Lauderdale, Florida 33301

Fax       844-670-6009

Email    JMayersohn@dickinsonwright.com

 

If to the Company or the Preferred Holders, to:

 

Lineal Star Holdings, LLC

Attn: Tim Connolly

123 N. Post Oak Lane Suite 440

Houston, Texas 77024

Fax: 713-586-6678

Email: tim@csbankers.com

 

With a copy, which shall not constitute notice to:

 

Hughes Arrell Kinchen LLP

Attn: Mark Hughes

1221 McKinney St., Suite 3150

Houston, Texas 77010

Fax: 713-942-2266

Email: mhughes@hakllp.com

 



Funding and Loan Agreement

Page 3 of 7

 

 

K&L Gates LLP

Attn: Clayton Parker

Southeast Financial Center

200 S. Biscayne Boulevard, Suite 3900

Miami, FL 33131

Fax: 305-358-7095

Email: Clayton.Parker@klgates.com

 

5.           Termination. This Agreement shall terminate on the first to occur
of (a) the distribution of all of the amounts in the Account in accordance with
this Agreement; (b) delivery to the Parent of a written notice of termination
executed by a Majority Interest of the Series E Preferred Stock and the holder
of the Series F Preferred Stock; and (c) delivery to the Preferred Holders of a
written notice of termination executed by the Parent, in the event the Series E
Preferred Stock and Series F Preferred Stock have been fully redeemed by the
Parent, after which this Agreement shall be of no further force and effect.

 

6.            Representation by the Parent.

 

(a)           The Parent hereby represents and warrants to the other Parties
hereto that the Account and the Deposit are owned solely and directly by the
Parent and are free and clear of all Liens.

 

(b)           The Parent hereby acknowledges that the entry into this Agreement
was a material inducement for the Preferred Holders to enter into the Merger
Agreement and the Preferred Holders would not have entered into the Merger
Agreement but for the Parent entering into this Agreement.

 

7.            Miscellaneous.

 

(a)           The provisions of this Agreement may be waived, altered, amended
or supplemented, in whole or in part, only by a writing signed by all of the
Parties.

 

(b)           Neither this Agreement nor any right or interest hereunder may be
assigned in whole or in part by any Party without the prior written consent of
the other Parties.

 

(c)           This Agreement shall be governed by and construed under the laws
of the State of Texas without giving effect to any choice or conflict of law
provision or rule (whether of the State of Texas or any other jurisdiction).

 

(d)           Any action or proceeding arising out of or relating to this
Agreement shall be heard and determined exclusively by the State and Federal
Courts located in Harris, County, Texas, and each of the Parties to this
Agreement irrevocably submits to the exclusive jurisdiction of such courts in
any such action or proceeding, waives any objection it may now or hereafter have
to venue or to convenience of forum, agrees that all claims in respect of the
action or proceeding shall be heard and determined only in any such court and
agrees not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. The Parties hereto agree that any or all of them
may file a copy of this Section 7(d) with any court as written evidence of the
knowing, voluntary and bargained-for agreement among the parties irrevocably to
waive any objections to venue or to convenience of forum. Process in any action
or proceeding referred to in the first sentence of this Section 7(d) may be
served on any Party anywhere in the world.

 



Funding and Loan Agreement

Page 4 of 7

 

 

(e)           EACH PARTY HERETO IRREVOCABLY SUBMITS TO THE EXCLUSIVE
JURISDICTION OF SUCH COURTS IN ANY SUCH SUIT, ACTION OR PROCEEDING. SERVICE OF
PROCESS, SUMMONS, NOTICE OR OTHER DOCUMENT BY MAIL TO SUCH PARTY’S ADDRESS SET
FORTH HEREIN SHALL BE EFFECTIVE SERVICE OF PROCESS FOR ANY SUIT, ACTION OR OTHER
PROCEEDING BROUGHT IN ANY SUCH COURT. THE PARTIES HERETO IRREVOCABLY AND
UNCONDITIONALLY WAIVE ANY OBJECTION TO THE LAYING OF VENUE OF ANY SUIT, ACTION
OR ANY PROCEEDING IN SUCH COURTS AND IRREVOCABLY WAIVE AND AGREE NOT TO PLEAD OR
CLAIM IN ANY SUCH COURT THAT ANY SUCH SUIT, ACTION OR PROCEEDING BROUGHT IN ANY
SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM. EACH PARTY ACKNOWLEDGES
AND AGREES THAT ANY CONTROVERSY WHICH MAY ARISE UNDER THIS AGREEMENT OR THE
ANCILLARY DOCUMENTS IS LIKELY TO INVOLVE COMPLICATED AND DIFFICULT ISSUES AND,
THEREFORE, EACH SUCH PARTY IRREVOCABLY AND UNCONDITIONALLY WAIVES ANY RIGHT IT
MAY HAVE TO A TRIAL BY JURY IN RESPECT OF ANY LEGAL ACTION ARISING OUT OF OR
RELATING TO THIS AGREEMENT. EACH PARTY TO THIS AGREEMENT CERTIFIES AND
ACKNOWLEDGES THAT (A) NO REPRESENTATIVE OF ANY OTHER PARTY HAS REPRESENTED,
EXPRESSLY OR OTHERWISE, THAT SUCH OTHER PARTY WOULD NOT SEEK TO ENFORCE THE
FOREGOING WAIVER IN THE EVENT OF A LEGAL ACTION, (B) SUCH PARTY HAS CONSIDERED
THE IMPLICATIONS OF THIS WAIVER, (C) SUCH PARTY MAKES THIS WAIVER VOLUNTARILY,
AND (D) SUCH PARTY HAS BEEN INDUCED TO ENTER INTO THIS AGREEMENT BY, AMONG OTHER
THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS SECTION 7.

 

(f)            This Agreement may be executed in multiple counterparts, each of
which shall be deemed an original, but all of which together shall constitute
one and the same instrument. All signatures of the parties to this Agreement may
be transmitted by facsimile or electronic transmission in portable document
format (.pdf), and such facsimile or .pdf will, for all purposes, be deemed to
be the original signature of such party whose signature it reproduces, and will
be binding upon such party.

 

(g)           If any provision of this Agreement is determined to be prohibited
or unenforceable by reason of any applicable law of a jurisdiction, then such
provision shall, as to such jurisdiction, be ineffective to the extent of such
prohibition or unenforceability without invalidating the remaining provisions
thereof, and any such prohibition or unenforceability in such jurisdiction shall
not invalidate or render unenforceable such provisions in any other
jurisdiction.

 



Funding and Loan Agreement

Page 5 of 7

 

 

8.             Nothing in this Agreement, whether express or implied, shall be
construed to give any Person other than the Parent, LSH or the holders of the
Series E and Series F Preferred Stock any legal or equitable right, remedy,
interest or claim under or in respect of this Agreement or any funds provided
for hereunder. The language used in this Agreement shall be deemed to be the
language chosen by the parties hereto to express their mutual intent, and the
parties intend that no rule of strict construction will be applied against any
Person. The Parties agree that, notwithstanding anything to the contrary
contained in this Agreement or in any other agreement, in the event of any
conflict or inconsistency between the terms of this Agreement (on the one hand)
and the Merger Agreement (on the other hand), the terms of this Agreement shall
govern.

 

9.             Specific Performance. The Parties agree that irreparable damage
would occur if any provision of this Agreement were not performed in accordance
with the terms hereof and that the parties shall be entitled to specific
performance of the terms hereof, in addition to any other remedy to which they
are entitled at law or in equity.

 

10.           Further Assurances. Following the date hereof, each Party shall
deliver to the other Parties such further information and documents and shall
execute and deliver to the other parties such further instruments and agreements
as any other Party shall reasonably request to consummate or confirm the
transactions provided for herein, to accomplish the purpose hereof or to assure
to any other Party the benefits hereof.

 

Funding and Loan Agreement

Page 6 of 7

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date set forth above.

 



PARENT:       CAMBER ENERGY, INC.         By: /s/ Louis G. Schott   Name:  Louis
G. Schott
Title:  Interim CEO  

 



LSH:       LINEAL STAR HOLDINGS, LLC         By: /s/ Timothy J. Connolly  
Name:  Timothy J. Connolly
Title:  Chief Executive Officer  

 



PREFERRED HOLDERS:       JSHAN ENERGY, LLC         By: /s/ Jerry C. Shanklin  
Name:  Jerry C. Shanklin
Title:  President  

 



/s/ Brian Shanklin   BRIAN SHANKLIN       /s/ Blain Shanklin   BLAIN SHANKLIN  
    /s/ Craig Crawford   CRAIG CRAWFORD       /s/ Timothy J. Connolly   TIMOTHY
J. CONNOLLY  

 

Funding and Loan Agreement

Page 7 of 7